        Case 2:19-cv-00694-JTM-MBN Document 1 Filed 01/30/19 Page 1 of 5



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF LOUISIANA

IN RE: TAXOTERE (DOCETAXEL)                                    :   MDL NO. 2740
PRODUCTS LIABILITY LITIGATION                                  :
                                                               :   SECTION “H” (5)
                                                               :   JUDGE MILAZZO
    Elizabeth Abbott                                           :   MAG. JUDGE NORTH
                                                      ,        :
                                                               :   COMPLAINT & JURY DEMAND
         Plaintiff(s),                                         :
                                                               :   Civil Action No.:
vs.                                                            :
                                                               :
              Accord Healthcare, Inc.                          :
                                                      ,        :
                                                               :
         Defendant(s).                                         :
-------------------------------------------------------------- :


                 SHORT FORM COMPLAINT (Effective as of January 4, 2019) 1

        Plaintiff(s) incorporate by reference the Amended Master Long Form Complaint and Jury

Demand filed in the above-referenced case on July 25, 2017. Pursuant to Pretrial Order No. 15,

this Short Form Complaint adopts allegations and encompasses claims as set forth in the

Amended Master Long Form Complaint against Defendant(s).

        Plaintiff(s) further allege as follows:

1.         Plaintiff:
                        Elizabeth Abbott




1
        This version of the Short Form Complaint supersedes all prior versions of the form pursuant
        to Pretrial Order No. 73. This Court-approved version of the Short Form Complaint is
        available on the Court’s Taxotere webpage and through MDL Centrality.




                                                         1
     Case 2:19-cv-00694-JTM-MBN Document 1 Filed 01/30/19 Page 2 of 5



2.    Spousal Plaintiff or other party making loss of independent/secondary claim (i.e., loss

      of consortium):



3.    Other type of Plaintiff and capacity (i.e., administrator, executor, guardian,

      conservator):


                                             Texas
4.    Current State of Residence:

5.    State in which Plaintiff(s) allege(s) injury:      Texas

6.    Defendants (check all Defendants against whom a Complaint is made):

      a.     Taxotere Brand Name Defendants

                      A.     Sanofi US Services Inc. f/k/a Sanofi-Aventis U.S. Inc.

                      B.     Sanofi-Aventis U.S. LLC

      b.     Other Brand Name Drug Sponsors, Manufacturers, Distributors

                      A.     Sandoz Inc.

              X       B.     Accord Healthcare, Inc.

                      C.     McKesson Corporation d/b/a McKesson Packaging

                      D.     Hospira Worldwide, LLC f/k/a Hospira Worldwide, Inc.

                      E.     Hospira, Inc.

                      F.     Sun Pharma Global FZE

                      G.     Sun Pharmaceutical Industries, Inc. f/k/a Caraco Pharmaceutical
                             Laboratories Ltd.
                      H.     Pfizer Inc.

                      I.     Actavis LLC f/k/a Actavis Inc.

                      J.     Actavis Pharma, Inc.




                                               2
     Case 2:19-cv-00694-JTM-MBN Document 1 Filed 01/30/19 Page 3 of 5



                      K.        Other:




7.    Basis for Jurisdiction:

       X       Diversity of Citizenship

               Other (any additional basis for jurisdiction must be pled in sufficient detail as
               required by the applicable Federal Rules of Civil Procedure):




8.    Venue:

      District Court and Division in which remand and trial is proper and where you might
      have otherwise filed this Short Form Complaint absent the direct filing Order entered
      by this Court:
                                       United States District Court
                                       Eastern District of Louisiana



9.    Brand Product(s) used by Plaintiff (check applicable):

               A.     Taxotere

               B.     Docefrez

       X       C.     Docetaxel Injection

               D.     Docetaxel Injection Concentrate

               E.     Unknown

               F.     Other:




                                              3
      Case 2:19-cv-00694-JTM-MBN Document 1 Filed 01/30/19 Page 4 of 5



10.    First date and last date of use (or approximate date range, if specific dates are
       unknown) for Products identified in question 9:

             January 2011 - April 2011




11.    State in which Product(s) identified in question 9 was/were administered:

               Texas




12.        Nature and extent of alleged injury (including duration, approximate
           date of onset (if known), and description of alleged injury):

                Permanent/Persistent Hair Loss on Scalp




13.        Counts in Master Complaint brought by Plaintiff(s):

           X     Count I – Strict Products Liability - Failure to Warn
           X     Count III – Negligence
           X     Count IV – Negligent Misrepresentation
           X     Count V – Fraudulent Misrepresentation
           X     Count VI – Fraudulent Concealment
           X     Count VII – Fraud and Deceit

                 Other: Plaintiff(s) may assert the additional theories and/or
                 State Causes of Action against Defendant(s) identified by
                 selecting “Other” and setting forth such claims below. If
                 Plaintiff(s) includes additional theories of recovery, for
                 example, Redhibition under Louisiana law or state consumer
                 protection claims, the specific facts and allegations supporting
                 additional theories must be pleaded by Plaintiff in sufficient
                 detail as required by the applicable Federal Rules of Civil
                 Procedure.




                                             4
      Case 2:19-cv-00694-JTM-MBN Document 1 Filed 01/30/19 Page 5 of 5




14.    Name of Attorney(s), Bar Number(s), Law Firm(s), Phone Number(s),
       Email Address(es) and Mailing Address(es) representing Plaintiff(s):

                                     By:       MCDONALD WORLEY, P.C.

                                           V:LOOLDP+%DUILHOG
                                           :LOOLDP+%DUILHOG
                                           ELOO#PFGRQDOGZRUOH\FRP
                                           6WDWH%DU1R
                                           -HIIUH\&%RJHUW
                                           MERJHUW#PFGRQDOGZRUOH\FRP
                                           6WDWH%DU1R
                                           0F'RQDOG6:RUOH\
                                           GRQ#PFGRQDOGZRUOH\FRP
                                           6WDWH%DU1R
                                           6W-DPHV3ODFH6XLWH
                                           +RXVWRQ7H[DV3KRQH
                                           
                                           )D[




                                           5
